Case 5:19-cv-05048-PKH Document 38              Filed 06/19/20 Page 1 of 10 PageID #: 337



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

SHARON NICHOLS                                          PLAINTIFF/COUNTER DEFENDANT

v.                                    No. 5:19-cv-05048

HOME POINT FINANCIAL CORP.                            DEFENDANT/COUNTER CLAIMANT/
                                                              THIRD-PARTY PLAINTIFF
v.

TAMRA HIXON, et al.                                           THIRD-PARTY DEFENDANTS


                                   OPINION AND ORDER

       This case arises out of a mortgage dispute between Dallas and Sharon Nichols and Home

Point Financial Corp. (“Home Point”). The procedural posture in this case is unconventional and

the Court will outline the relevant facts below, but for now will note the Nicholses defaulted on

their mortgage and Home Point now seeks judicial foreclosure of the property. Home Point filed

what is essentially a joint motion (Doc. 28) for default judgment against Third-Party Defendants

Tamra Hixon, Dallas Nichols, and the State of Arkansas Office of Child Support Enforcement.

The motion is joint because Home Point, Sharon Nichols, and Separate Third-Party Defendant the

State of Arkansas, Department of Finance and Administration (of which the Office of Child

Support Enforcement is an arm) agreed to and submitted by email a consent order for the Court’s

consideration. Having reviewed the record in full and made additional factual findings as is

required before entering a default judgment, the Court will GRANT the motion in part.

       1.     On July 22, 2016, Sharon Nichols and her ex-husband, Dallas Nichols, purchased

the following tract of real property from RC Quarry Trace, LLC:

       Lot 73A, Quarry Trace Addition, Phase II, to the City of Fayetteville, as per plat
       filed for record in the Office of the Circuit Clerk and Ex-Officio Recorder for
       Washington County, Arkansas.


                                               1
Case 5:19-cv-05048-PKH Document 38               Filed 06/19/20 Page 2 of 10 PageID #: 338



This property is more commonly known as 1198 S. Spritz Drive, Fayetteville, AR, 72701 (the

“Property”). In accordance with Arkansas law, the warranty deed was acknowledged and filed

with the Circuit Clerk and Ex-Officio Recorder for Washington County, Arkansas on July 25, 2016

as Instrument Number 2016-00021070. (Doc. 13, pp. 8-10). In connection with this purchase,

Dallas Nichols executed a promissory note (the “Note”) in favor of Priority Bank, FSB in the

principal amount of $137,273.00. (Doc. 13, pp. 11-13). Sharon Nichols did not sign the Note.

       2.      To secure this payment, Dallas and Sharon Nichols executed a mortgage (the

“Mortgage”) on the Property in favor of Mortgage Electronic Registration Systems, Inc.

(“MERS”), as nominee for Priority Bank, FSB. (Doc. 13, pp. 14-29). The Mortgage was

acknowledged and filed with the Circuit Clerk and Ex-Officio Recorder for Washington County,

Arkansas on July 25, 2016 as Instrument Number 2016-00021071. (Id.). The Mortgage includes

a waiver of all rights of redemption. In the event of a default, the Mortgage allows the lender to

declare the entire unpaid balance of the debt, plus interest, to be immediately due and payable.

       3.      The Note required monthly payments of $626.04 to be paid on the first day of each

month. The Nicholses failed to make scheduled payments due on or about June 1, 2018, and

thereafter. Based on the facts in the record, Sharon and Dallas Nichols are in default under the

terms of the Mortgage.

       4.      On July 31, 2018, MERS assigned all interest in the Mortgage and Note to Home

Point. (Doc. 13, p. 30). Home Point exercised its rights under the Mortgage to declare the entire

unpaid balance of the debt due. Home Point is owed the principal sum of $132,697.76, plus

interest, and reasonable attorney’s fees, title expenses, late charges, and costs as provided under

the Mortgage. As a result, Home Point initiated a statutory foreclosure and a sale was scheduled

for February 26, 2019.



                                                2
Case 5:19-cv-05048-PKH Document 38                Filed 06/19/20 Page 3 of 10 PageID #: 339



       5.      On February 20, 2019, prior to the scheduled foreclosure sale, Sharon Nichols

initiated this action in Washington County Circuit Court, Case No. 72CV-19-372, seeking an

injunction enjoining the statutory foreclosure, alleging that Home Point failed to comply with the

statutory foreclosure process under Arkansas law. The complaint further demanded that the

Circuit Court order Home Point to allow Sharon to cure the outstanding default pursuant to Ark.

Code Ann. § 18-50-114. Specifically, Sharon alleged that she “attempted on several occasions to

work with [Home Point] to assume payments, but ha[d] been rebuffed and told that she was not

able to make payments” because she had not signed the Note. (Doc. 3, p. 2, ¶ 6). On February

25, 2019, the Circuit Court of Washington County entered a temporary restraining order enjoining

the foreclosure sale.

       6.      Based on the parties’ representations to this Court, shortly after the Circuit Court’s

injunction, the parties attempted settlement via private sale.

       7.      When those efforts proved unsuccessful, Home Point removed the case to this Court

and filed a counterclaim for foreclosure against Sharon Nichols and a third-party complaint for

foreclosure against Tamra Hixon, Dallas Nichols, the State of Arkansas, Office of Child Support

Enforcement, and the State of Arkansas, Department of Finance and Administration.

       8.      Home Point properly served all third-party defendants with the third-party

complaint, but only the State of Arkansas, Department of Finance and Administration filed a

responsive pleading. As a result, Home Point filed affidavits in support of the default of Tamra

Hixon, Dallas Nichols, and the State of Arkansas, Office of Child Support Enforcement.1




       1
          The Arkansas Office of Child Support Enforcement is a department within the Arkansas
Department of Finance and Administration. Ark. Code Ann. § 25-8-107. Naming both that Office
and the Department of Finance and Administration is redundant and without legal effect. They
are the same party, and the Office of Child Support Enforcement has not defaulted.
                                                  3
Case 5:19-cv-05048-PKH Document 38                Filed 06/19/20 Page 4 of 10 PageID #: 340



       9.      On December 13, 2019, before the Clerk entered the default of the defaulting parties

under Federal Rule of Civil Procedure 55(a),2 Home Point filed its motion for default judgment,

seeking a judicial foreclosure on the Property and a declaration of the priority of competing liens

on the Property. Home Point named each of the third-party defendants (except Dallas Nichols) as

defendants because they hold, or possibly hold, liens against the Property. The specifics of those

(potential) liens are described in next two paragraphs.

       10.     Tamra Hixon and the State of Arkansas, Office of Child Support Enforcement, are

named as defendants due to a Decree of Divorce between Hixon and Dallas Nichols, entered on

November 6, 2014, in Case No. DR2014-1532-2. The Decree requires Dallas Nichols to pay

Hixon certain amounts for the support of their minor children. (Doc. 13, pp. 31-36). The Decree

was modified on August 13, 2018. (Doc. 13, pp. 37-40). Home Point alleges that because the

Mortgage is a purchase money security interest, it has priority over any and all rights held by Hixon

or the Office of Child Support Enforcement in the Property by virtue of any lien due to outstanding

child support obligations.

       11.     Home Point names the Arkansas Department of Finance and Administration as a

defendant due to a Certificate of Indebtedness against both Sharon and Dallas Nichols. (Doc. 13,

p. 41). This certificate appears to have been filed in accordance with Arkansas law with the Circuit

Clerk and Ex-Officio Recorder for Washington County, Arkansas as Instrument Number L141-

00000642. (Id.). Home Point alleges that because the Mortgage is a purchase money security

interest and was filed on December 6, 2018, it has priority over any and all rights held by the



       2
          The Clerk’s delay in entering default following the filing of affidavits on December 2,
2019 resulted from Home Point’s confusing decision to seek default against the Office of Child
Support Enforcement, which (as the Court explains in the previous footnote) is an answering party.
The Clerk’s office sought guidance from the undersigned, but the instant motion was filed before
that issue could be properly clarified on the docket.
                                                 4
Case 5:19-cv-05048-PKH Document 38                 Filed 06/19/20 Page 5 of 10 PageID #: 341



Arkansas Department of Finance and Administration by virtue of this certificate.

       12.     With respect to these allegations against Tamra Hixon and the two Arkansas state

agencies, service on each party was in accordance with Rule 4 of the Arkansas Rules of Civil

Procedure. Each party had actual notice of these proceedings and only the Arkansas Department

of Finance and Administration entered an appearance.

       13.     Home Point alleges its lien on the Property has priority over these potentially

competing liens because the Mortgage is a purchase money security interest. Though no party

objected to this representation, the Court has an independent obligation to ensure the unchallenged

facts constitute a legitimate cause of action before entering a final judgment. Marshall v. Baggett,

616 F.3d 849, 852-53 (8th Cir. 2010).

       It is a general rule, to which there is little dissent, that a mortgage on land executed
       by the purchaser of the land contemporaneously with the acquirement of the legal
       title thereto, or afterwards, but as a part of the same transaction, is a purchase money
       mortgage, and entitled to preference as such over all other claims or liens arising
       through the mortgagor, though they are prior in point of time . . . .

Garrett Tire Ctr., Inc. v. Herbaugh, 740 S.W.2d 612, 613 (Ark. 1987) (quoting Faulkner Cty. Bank

& Tr. Co. v. Vail, 293 S.W. 40 (Ark. 1927)). Here, both the Mortgage and the deed were part of

the same transaction and were filed with the Circuit Clerk and Ex-Officio Recorder for Washington

County, Arkansas on July 25, 2016. Thus, the Court finds that Home Point holds a purchase money

mortgage having priority over all other liens held by Tamra Hixon, the Arkansas Department of

Child Support Enforcement, and the Arkansas Department of Finance and Administration,

including any lien that may have attached prior to the recording of the Mortgage and deed.3 Home


       3
          Although there is no allegation that Dallas Nichols is in arrears and no allegation that a
lien for child support exists, the Court speculates such a lien may exist. Sharon Nichols testified
that she has been unable to sell the property via private sale due in large part to the debts owed by
Dallas Nichols. (Doc. 37). Because Sharon and Home Point appear to have been working together
toward resolution by private sale, it is likely Home Point named Tamra Hixon and the Office of
Child Support Enforcement as defendants here because Home Point knows of an outstanding lien.
                                                  5
Case 5:19-cv-05048-PKH Document 38                 Filed 06/19/20 Page 6 of 10 PageID #: 342



Point’s allegations of priority have a legally sufficient basis.

       14.     However, on March 5, 2020, the Court identified an issue causing it to question

whether Home Point was entitled to a favorable judgment. In her complaint, Sharon Nichols

alleged she attempted to assume payments on the Mortgage to cure Dallas Nichols’s default and,

according to her complaint, Home Point refused to accept payment. Sharon Nichols had every

right to cure the Mortgage pursuant to Ark. Code Ann. § 18-50-114(a)(1), which allows a

mortgagor to cure a defaulting mortgage by paying the entire amount of past-due payments, late

fees, and costs and expenses. Lambert v. Finstar Bank, N.A., 127 S.W.3d 523, 528 (Ark. App.

2003). Unsure as to whether Sharon Nichols still intended to cure the outstanding debt on the

Mortgage and whether Home Point acted contrary to clear Arkansas law and prevented her from

doing so—a necessary finding before entering judgment in Home Point’s favor—the Court

directed Home Point to demonstrate whether it complied with Ark. Code Ann. § 18-50-114(a).

       15.     On April 17, 2020, Timothy F. Watson, Jr. filed an affidavit signed by Sharon

Nichols affirming that she no longer wished to cure the default. (Doc. 37). Though this affidavit

does not render lawful Home Point’s alleged prior refusal to allow cure, it moots the issue of Home

Point’s noncompliance with Ark. Code Ann. § 18-50-114(a).

       Based on these facts, the Court will GRANT IN PART the motion for entry of default and

default judgment, and enter an order consistent with the terms of the parties’ proposed consent

order, but will direct supplemental briefing on outstanding fees and costs before entering a final

judgment.

       IT IS HEREBY ORDERED AND DECREED that:

       1.      Defendant Home Point’s motion (Doc. 28) for entry of default and default judgment

as to Tamra Hixon, Dallas Nichols, and the State of Arkansas, Office of Child Support



                                                   6
Case 5:19-cv-05048-PKH Document 38                 Filed 06/19/20 Page 7 of 10 PageID #: 343



Enforcement is GRANTED IN PART. The Clerk is directed to enter the default of Tamra Hixon

and Dallas Nichols, and judgment will be entered against them. The motion is DENIED IN PART,

in that the Clerk will not enter the default of the State of Arkansas, Office of Child Support

Enforcement for the reasons set forth in this order.

         IT IS FURTHER ORDERED that, consistent with the terms of the consent decree jointly

submitted by Home Point, Sharon Nichols, and State of Arkansas, Department of Finance and

Administration, Home Point will be granted judgment in personam against the Third-Party

Defendant Dallas Nichols, and judgment in rem against the Property for $132,697.76, jointly and

severally, in connection with the amount due under the Note, plus pre-judgment interest from

May 1, 2018 until the date of the judgment at the rate of 3.625% per annum, post-judgement

interest at the statutory rate at the time the judgment is entered, plus reasonable attorney’s fees and

costs.

         2.    Home Point seeks other specific damages, including $11,600.00 in attorney’s fees,

$5,996.81 in various costs, and $4,950.86 as a “recoverable balance.” Though these figures appear

to be reasonable and recoverable under the Mortgage (except for the mysterious “recoverable

balance”), Home Point provides no support for these figures, leaving the Court to speculate

whether the amounts requested are in fact reasonable (and to further question whether it has any

legal authority to impose cost merely described as “recoverable balance”). Home Point is

ORDERED to file a motion for court costs and attorney’s fees on or before July 3, 2020. The

motion should include a sufficient basis for the Court to determine whether the requested fees are

reasonable and should also include an accounting of any costs actually incurred by Home Point

while collecting, securing, or attempting to collect or secure the Note. Additionally, with respect

to the “recoverable balance,” Home Point must also demonstrate recovery is allowed by law,



                                                  7
Case 5:19-cv-05048-PKH Document 38                 Filed 06/19/20 Page 8 of 10 PageID #: 344



whether that be by statute or agreement. Attorney’s fees and costs are recoverable under the

Mortgage, so Home Point need only show that those amounts are reasonable. Following a

determination of the reasonableness and amount of the costs and fees to be awarded in connection

with the judgment, a separate judgment will be entered.

       3.      By virtue of this order and the forthcoming judgment, Home Point holds a first

priority lien on the subject property. The lien is prior and paramount to any right, title, claim,

interest, or equity of Sharon Nichols, Dallas Nichols, Tamra Hixon, the Arkansas Department of

Finance and Administration, and the Arkansas Department of Child Support Enforcement, or any

other person claiming any title, claim, interest, equity in the subject property.

       4.      If the awarded sums are not paid within fourteen days of the date the judgment is

entered, the Commissioner of the Circuit Court of Washington County, Arkansas is appointed for

the purpose of convening a foreclosure sale to sell the property located at 1198 S. Spritz Drive,

Fayetteville, AR, 72701.

       5.      If appointed as stated above, the Commissioner is to designate a door or place for

the sale of the Property and advertise the time, terms, and place of sale by publication in a

newspaper published and having a general circulation in the Washington County, Arkansas at least

one time at least ten days prior to the date of sale. After such advertisement, the Commissioner is

to sell the Property at a designated place at public auction to the highest bidder on a credit of three

months following the date of sale. The purchaser of the Property on the date of sale is required to

pay the full purchase price or ten percent (10%) of the purchase price, which is non-refundable,

and execute a bond with approved surety to assure the payment of the purchase price plus interest

at the rate provided by the loan documents or ten percent (10%) per annum, whichever is greater;

however, said rate is to be no more than the Federal Reserve Discount Rate (or other applicable



                                                  8
Case 5:19-cv-05048-PKH Document 38                 Filed 06/19/20 Page 9 of 10 PageID #: 345



rate) plus five percent (5%) from date of sale until paid, and a lien is to be retained as additional

security for the payment of such purchase price plus accrued interest.

       6.      If Home Point is the purchaser at such sale for an amount not in excess of the

judgment awarded in this case, in lieu of giving bond, Home Point may credit the amount of its

bid, less costs and fees payable to either the Commissioner or Washington County, toward its

judgment at the time of confirmation of such sale, which credit is to be an extinguishment of the

judgment but only to the extent of such credit; and provided further, that if the amount bid by

Home Point exceeds the amount of the judgment awarded in this case, bond is required only for

the excess. Any successful bidder will be responsible, if required by law, for all revenue transfer

stamps for the Commissioner’s deed. Should any successful bidder fail to perform under the

instructions of the Commissioner at the time of sale, then that bid will be void and set aside. The

Commissioner thereafter is to award the subject property to the next successive highest bidder,

until performance is rendered.

       7.      If money in excess of the judgment to be awarded is received as a result of a

Commissioner’s sale, the excess is to be deposited and held in the registry of this Court, to be

distributed pursuant to further orders of this Court.

       8.      In the event the judgment awarded is not paid as directed and the subject property

is sold by the Commissioner at a foreclosure sale, upon application to the Clerk of this Court by

the successful foreclosure sale purchaser or purchaser’s attorney showing that possession of the

Property has been withheld from such purchaser, the Clerk will issue and deliver to the Sheriff of

Washington County a Writ of Assistance directing the Sheriff to place such purchaser in immediate

possession.




                                                  9
Case 5:19-cv-05048-PKH Document 38              Filed 06/19/20 Page 10 of 10 PageID #: 346



       9.      Home Point must provide the Court with a report confirming the judicial sale of the

real properties at issue, as well as an accounting of the final disposition of the proceeds of any

sale/foreclosure. The Court retains jurisdiction to carry out and enforce the above findings and

directives.

       IT IS SO ORDERED this 19th day of June, 2020.


                                                    /s/P. K. Holmes, III
                                                    P. K. HOLMES, III
                                                    U.S. DISTRICT JUDGE




                                               10
